EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 I, Richard A. Hayne, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that (1)the Form 10-Q of Urban Outfitters, Inc. (the “Company”) for the three month period ended July 31, 2017, as filed with the Securities and Exchange Commission (the “Form10-Q”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 6, 2017 By: /s/ RICHARD A. HAYNE Richard A. Hayne Chief Executive Officer (Principal Executive Officer)
